Citation Nr: 1727058	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  16-57 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for pulmonary nodules.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for a lumbar spine disorder.

8.  Entitlement to service connection for a bilateral eye disorder.

9.  Entitlement to service connection for a coronary disorder.

10.  Entitlement to service connection for a gastrointestinal disorder.

11.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to October 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Review of the record indicates that the Veteran's VA treatment records may be incomplete.  Specifically, in his June 2014 formal claim, the Veteran indicated that he received treatment from the Richmond, Virginia VA Medical Center (VAMC) since 1999; however, the earliest VA treatment record associated with the claims file is dated March 26, 2012. 

As any VA treatment records if procured, could bear on the outcome of all claims on appeal, efforts must be made to obtain a complete copy of all VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

With regard to his claims for service connection for asbestosis and pulmonary nodules, the Veteran claims that he was exposed to asbestos during service while performing duct work, painting, remodeling, and clean-up work at the Lockbourne Air Force Base in Columbus, Ohio.  See March 2014 Correspondence.

With regard to his claim for service connection for insomnia, the Veteran claims that his problems began during service when his parents became very ill and he suffered from a "serious state of mind not knowing how long they had to live." January 2015 VA Form 21-0781.

With regard to his claim for service connection for bilateral hearing loss, the Veteran claims that his problems hearing began during training when he was exposed to loud generators, boilers, and other heavy large equipment repairing boilers and removing asbestos.  See June 2014 VA Form 21-526, Veteran's Application for Compensation and/or Pension.

The Board notes that, his service records are unavailable as they are fire-related (i.e., destroyed in a fire at the National Personnel Center in St. Louis, Missouri, in 1973).  In March 2016, the AOJ informed him that his service records were fire-related and, therefore, unavailable.  

The Board is aware that when service records are unavailable through no fault of the veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's VA treatment records confirm diagnoses of pulmonary nodules and asbestosis.  Also, his treatment records reflect that he receives VA treatment for his hearing.  For example, in March 2014, the Veteran was seen for a hearing aid fitting or adjustment.  Finally, his VA treatment records list insomnia as an active problem.

To date, he has not been afforded VA examinations to address whether asbestosis, pulmonary nodules, insomnia, and/or bilateral hearing loss are related to his military service.  In light of his statements concerning the circumstances of his service; the medical evidence demonstrating a current diagnoses of, and treatment for, asbestosis, pulmonary nodules, insomnia, and bilateral hearing loss; and to fulfill VA's heightened duty to assist, as his service records are unavailable; the Board finds that VA's duty to afford the Veteran a VA examination to address the nature and etiology of asbestosis, pulmonary nodules, insomnia, and bilateral hearing loss has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

On remand, the Veteran should be given the opportunity to identify or submit any additional evidence pertinent to his claims, including any competent medical evidence linking any current disorders to his active duty service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the electronic claims file a complete copy of all VA treatment records, (to include records from the Richmond VAMC) dated from 1999 to the present.

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records.  Make at least two (2) attempts to obtain records from any identified source.  

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  He must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination by a competent medical professional.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

For the currently-diagnosed insomnia, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's active duty service.

The examiner should take into consideration all of the evidence of record, to include any post-service medical records, as well as any lay statements concerning his in-service experiences and post-service symptomatology, accepted medical principles, and objective medical findings.  

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of any evidence in the Veteran's service treatment records as such are unavailable through no fault of the Veteran.

5.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination by a competent medical professional.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's asbestosis and pulmonary nodules are related to his active duty service, to include any possible asbestos exposure during service.

The examiner should take into consideration all of the evidence of record, to include any post-service medical records, as well as the Veteran's lay statements concerning the onset and continuity of any pulmonary symptoms, accepted medical principles, and objective medical findings.  

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of any evidence in the Veteran's service treatment records as such are unavailable through no fault of the Veteran.

6.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination by a competent medical professional.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his active duty service, to include any hazardous noise exposure during service.

The examiner should take into consideration all of the evidence of record, to include any post-service medical records, as well as the Veteran's lay statements concerning the onset and continuity of any hearing problems symptoms, accepted medical principles, and objective medical findings.  

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of any evidence in the Veteran's service treatment records as such are unavailable through no fault of the Veteran.

7.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

